Citation Nr: 0336510	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  99-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a higher initial evaluation for left posterior 
scapular injury with chronic intermittent myofascial pain 
syndrome, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 1981 to January 
1985.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which originally granted 
service connection and assigned a 10 percent evaluation for 
the disability on appeal.  The veteran then appealed his 
claim for the assignment of a higher initial disability 
evaluation.
This matter was previously before the Board in March 2001, at 
which time the case was remanded to the RO for the completion 
of additional development.  The case was subsequently 
returned to the Board, and in an April 2002 decision, the 
Board denied the claim on appeal.  Thereafter, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In an Order dated 
in July 2003, the Court vacated the April 2002 decision and 
remanded this claim to the Board for readjudication.  

The Board has determined that additional development is 
required in this case prior to any further appellate review.  
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part. 


REMAND

For this claim, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA), which became law in 
November 2000.  The VCAA provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

Unfortunately, as the Board noted in its now vacated 
decision, the VCAA was enacted during the pendency of this 
appeal, and the veteran's claim does not appear to have been 
adjudicated under the VCAA.  The Court has held that failure 
by the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence VA would seek 
to provide and which evidence the claimant is to provide, is 
remandable error.  In this case, the Court, in its July 2003 
Order, observed that the record does not contain specific 
documentation informing the veteran of the information or 
evidence necessary to substantiate his claim, as well as 
which evidence VA would seek to provide and which evidence 
the veteran should provide.  The Court has indicated that 
such specific notice is required in order to fully comply 
with the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given this guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

While in theory the Board has the authority to consider law 
not considered by the RO, a decision from the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated a portion of the VA regulations which the Board 
previously utilized to notify a claimant of the VCAA pursuant 
to 38 U.S.C.A. § 5103.  See Disabled American Veterans v. 
Secretary of Veterans Affairs,  327 F.3d 1339 (Fed. Cir. 
2003).  In that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and to provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b), 
which provided a claimant one year to submit evidence.  
Therefore, at this point in time, the Board cannot provide 
notice to the appellant of the provisions of the VCAA.  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America  v. 
Secretary of Veterans Affairs, 345 F.3d. 1334 (Fed. Cir. 
2003), the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  This decision will likely 
have bearing on future notice provided to the veteran 
concerning the VCAA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to ensure due process, 
and to comply with the Court's Order in this case, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The veteran's claim should be 
reconsidered under the provisions of the 
VCAA.  In doing so, the notification and 
assistance requirements of the VCAA must 
be satisfied, including the issuance of 
specific notice to the veteran of the 
division of responsibilities between VA 
and the veteran for obtaining evidence in 
support of his claim.  The VCAA's notice 
obligations must be satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. 
Cir. 2003), 38 U.S.C.A. §§ 5102, 5103, 
5103A, and any other applicable legal 
precedent.  

2.  When the development requested above 
has been completed to the extent 
possible, the case should be 
readjudicated.  If any of the benefits 
sought on appeal are not granted, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, to ensure due process, and to comply with the 
Court's Order in this case, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran, however, until he is so notified.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the  expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




